Citation Nr: 1121241	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  04-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, characterized as schizophrenia.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  An April 2002 rating decision denied service connection for schizophrenia on the basis that new and material evidence had not been received, and a May 2003 rating decision denied service connection for PTSD.  An August 2008 rating decision denied service connection for a back disorder on the basis that new and material evidence had not been received.  

In August 2005, the Board reopened the Veteran's previously denied claim of entitlement to service connection for schizophrenia and remanded such issue, and the issue of entitlement to service connection for PTSD, for additional development. 

Most recently, in August 2009, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a back disorder.  The Board remanded such issue, and the issues of entitlement to service connection for PTSD and schizophrenia, for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran does not demonstrate a diagnosis of PTSD.

2.  The most probative evidence of record indicates that the Veteran's acquired psychiatric disorder, characterized as schizophrenia, is not attributable to service and was not first manifest within one year of separation from service. 

3.  The most probative evidence of record indicates that the Veteran's back disorder is not attributable to service and was not first manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  An acquired psychiatric disorder, characterized as schizophrenia, was not incurred in or aggravated by service and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2010).

3.  A back disorder was not incurred in or aggravated by service and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

During the appellate period, the Veteran was notified in a VCAA letters dated in January 2002, December 2002, March 2003, March 2006, and April 2008, of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated.  To the extent that any of the above-referenced VCAA letters were sent subsequent to the initial adjudication of any of the Veteran's claims, such notice was untimely.  However, as the claims were most recently readjudicated in a June 2010 Supplemental Statement of the Case, any timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

A March 2009 VCAA letter also informed the Veteran of the appropriate disability ratings or effective dates to be assigned.  Since the Board has concluded that the preponderance of the evidence is against the claims of entitlement to service connection for the disabilities on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned, included the timeliness of the notice thereof, are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical opinion or examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Veteran was afforded VA examinations in December 2009, and opinions as to his claims of entitlement to service connection for a back disorder and PTSD were obtained.  

In November 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, characterized as schizophrenia.  Such opinion was submitted in January 2011, notice of the same was provided to the Veteran's attorney, and a copy of the opinion has been associated with the Veteran's claims folder.

The adequacy of the VA examinations and VHA opinion, including consideration of the Veteran's attorney's assertions regarding the same, is discussed below.

The Veteran's service treatment records and all identified, authorized, and available post-service treatment records relevant to the issues on appeal have been requested or obtained, including those maintained by the Social Security Administration (SSA).  In this regard, the Board notes that the Veteran reported that private treatment records from Charity Hospital have been destroyed and are thus not available for review. 

The Board notes that in her letter dated in June 2009, the Veteran's attorney asserted that the Veteran's unit records were unavailable, and that a remand for the acquisition of such was required.  In letters dated in October 2010 and March 2011, she asserted that a number of the Veteran's service treatment records were unavailable.  Indeed, review of the claims file demonstrates that VA attempted to obtain the Veteran's unit records in an effort to verify his claimed PTSD stressor, and such attempt was unsuccessful.  The Veteran and his attorney were informed by the January 2009 Supplemental Statement of the Case that his unit records were unavailable.  It is significant; however, that review of the Veteran's claims file currently before the Board does not indicate that any service treatment records are unavailable or incomplete.  The Veteran's service treatment records, as well as his service personnel records, have been associated with the claims file.  The Veteran served for only 13 months, and of record are his entrance and separation examinations, record of numerous instances of in-service complaints and treatment, as well as record of his dental and audiological evaluations and required inoculations.  The Board finds that there is no indication that the Veteran's service treatment or personnel records currently associated with the claims file are incomplete.  

As the Veteran's unit records are not available, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  The decision herein thus contains a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule.  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes here that there is no heightened duty with regard to the Veteran's private treatment records, as such were not federal records.  

There is no evidence that an additional remand is required regarding the Veteran's service records, as his service treatment and personnel records have been associated with the claims file and his unit records have already been determined to be unavailable.  In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Additionally, the Board finds there has been substantial compliance with its August 2009 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained sufficient service personnel records and conducted further development as to the Veteran's claimed PTSD stressors, obtained additional VA treatment records, and afforded the Veteran VA examinations.  The AMC later issued a Supplemental Statement of the Case in June 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

In order to establish service connection, three elements must be established.  There must be probative evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R.        § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including arthritis and psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  During the pendency of this appeal, 38 C.F.R.     § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  Id.  (effective August 28, 2006).  Thus, the Veteran's claimed PTSD is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred during combat service, 38 U.S.C.A. § 1154(b) (2010) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime in the Vietnam War era.  The Veteran's service personnel records, including his DD-214, do not contain evidence of combat service and reveal that the Veteran served in Germany during the Vietnam War.  Further, it does not appear that the Veteran asserts that he had combat service or that his claimed disabilities are related to combat injuries.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).
The record before the Board contains a number of post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

As a preliminary matter, the Board notes that the Veteran has ascribed his disabilities currently on appeal to the same claimed in-service injury wherein the heavy door of a military vehicle struck him on the back of the head and/or back, causing him to fall and possibly loose consciousness for a short time.  The evidence of record includes a number of notations regarding the Veteran's assertion.  In some notations, the date of the claimed incident is in the year 1972 and in some notations the date is in the year 1973.  Also, the vehicle the Veteran has described has been referred to as an armored personnel carrier (APC), a tank, a truck, and a track.  It is unclear to the Board if such inconsistencies represent typographical errors, mistakes in reporting, or misunderstandings of military equipment.  In any event, despite the year cited or the name of the equipment used, there is no dispute that the Veteran asserts that the heavy door of a military vehicle hit him on the back of the head and/or back during service.  The Board will refer to this claimed in-service injury as the APC incident.  

PTSD

As discussed above, the threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1110.  The United States Court of Veterans Appeals has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

In the present case, there is conflicting evidence as to whether the Veteran indeed has a diagnosis of PTSD.  On this issue, the Board asked that the VA examiner, at the time of the Veteran's December 2009 VA examination, reconcile diagnoses of record.  

VA treatment records dated in October 1983 indicate that the Veteran reported that he had been diagnosed with posttraumatic stress.  In April 2003, Dr. M., a VA treatment provider, reported that the Veteran had nightmares of being run over by a tank and that such incident resulted in PTSD.  VA treatment records dated in August 2003 indicate that Dr. S., a VA treatment provider, reported that the Veteran showed symptoms of PTSD which occurred in response to an accident.  Dr. S. wrote a letter on the Veteran's behalf in August 2003 and opined that the Veteran showed all PTSD symptoms.  Dr. M., in September 2003, opined that the Veteran had PTSD as a result of being in an in-service helicopter accident.  VA treatment records dated in March 2004 indicate that Dr. M., subsequent to psychiatric evaluation, did not diagnose the Veteran with PTSD.  Dr. M., in a letter dated in July 2004, opined that the Veteran had a diagnosis of PTSD, and that during service he was hit by a tank, knocked unconscious, and began to hear voices which continue to the present.  VA treatment records dated in August 2006 indicate that the while the Veteran reported that he did not have problems with PTSD symptoms; he felt that participation in a PTSD therapy group would be positive and sought referral to the same.  VA treatment records dated in August 2008 indicate that the Veteran had a positive PTSD screening.

On VA examination in December 2009, the examiner noted that he reviewed the Veteran's claims file.  The examiner noted the Veteran's legal history, his non-psychiatric medical diagnoses, and his prior psychiatric admissions for schizophrenia and drug abuse.  The examiner noted the Veteran's current treatment to include anti-psychotic medication and therapy, with fair results.  The examiner noted that the Veteran's non-PTSD psychiatric and medical symptoms included back pain, auditory hallucinations, and fear of some members of his family.  The Veteran reported that he was hit on the back of the head by an APC door during service and that he wasn't sure if there was a brief moment of unconsciousness.  He reported that he began to experience auditory hallucinations shortly after the APC door incident.  

Mental status examination in December 2009 revealed that the Veteran was casually dressed and exhibited:  unremarkable psychomotor activity; spontaneous speech; a cooperative, friendly, relaxed, and attentive attitude; a good mood; below average intelligence; the ability to maintain proper hygiene; partial insight; unremarkable judgment; good impulse control; orientation to place and person, but not time; illogical thought processes preoccupied with one of two topics; hyper-religiosity; paranoid ideation; normal immediate memory and mildly-impaired remote and recent memory; intact attention; religious delusions; auditory hallucinations; inappropriate behavior; suicidal thoughts; an inability to interpret proverbs appropriately; and sleep difficulties.  The Veteran presented without:  obsessive or ritualistic behavior; episodes of violence; problems with activities of daily living; panic attacks; or homicidal thoughts.  

In December 2009, while the examiner, in his prior discussion in the examination report, noted that the Veteran reported that he was hit in the back of head by an APC door and began to experience auditory hallucinations, such is not described as a traumatic event, or a stressor event.  The examiner noted that the Veteran did not exhibit PTSD symptoms of persistent re-experiencing a traumatic event.  The examiner noted that the Veteran had a PTSD symptom of persistent increased arousal in that he had difficulty falling and staying asleep on an irregular basis.

In December 2009, the examiner conducted quantitative psychometric assessment of PTSD symptom severity and opined that the results of such potentially involved considerable distortion and were unlikely to be an accurate reflection of the respondent's objective clinical status.  The examiner opined that the Veteran did not meet the DSM-IV stressor criterion for PTSD, or the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with chronic paranoid schizophrenia.  

In December 2009, the examiner discussed the prior PTSD diagnoses of record.  Specifically, he noted that the Veteran's claim was based on a few instances, mostly letters written on his behalf for benefits, wherein his treating professionals provided the Veteran dual diagnoses of PTSD and schizophrenia.  The examiner noted Dr. S.'s assertion that the Veteran demonstrated symptoms of PTSD.  The examiner reported that the only consistent symptoms of record that could be potentially consistent with PTSD were nightmares.  The examiner noted that even if such were the case, nightmares are not nearly sufficient to warrant a diagnosis of PTSD.  The examiner also noted that the Veteran presented in a VA facility with a positive PTSD screen.  The examiner explained that the screening is routinely given to all veterans, typically by a non-mental health nurse.  He reported that such screening is not considered diagnostic, but rather simply something that a provider might want to address.  The examiner noted that in record of numerous instances of mental health treatment, the Veteran's treating professionals, including Dr. M., consistently omitted PTSD as a primary or secondary diagnosis.  The examiner noted that Dr. R., in a December 2003 statement, opined that the Veteran did not meet the criterion "A" for a diagnosis of PTSD.  The examiner concluded that, as a result of his current evaluation, there was no evidence that the Veteran met any of the DSM-IV criteria for a diagnosis of PTSD.  The examiner reported that the only single symptom reported which was even potentially consistent with DSM-IV criteria B, C, or D, was sleep disturbance, which is one of the most ubiquitous psychiatric complaints.  

The Veteran's attorney, in an October 2010 statement, asserted that because the VA examiner, in December 2009, reported that because results of quantitative psychometric assessment of PTSD symptom severity were problematic, as described above, his opinion that the Veteran did not have a diagnosis of PTSD may not be considered negative evidence in the present case.  The Board notes, however, that the VA examiner did not opine, despite having the opportunity to do so, that he could not come to a conclusion as to whether the Veteran had a diagnosis of PTSD due to the results of his quantitative psychometric assessment of PTSD symptom severity.  The examiner, subsequent to review of the claims file, consideration of the Veteran's mental health history and assertions, mental status examination, and prior diagnoses of record, was able to opine that the Veteran did not have a diagnosis of PTSD.  In essence, there is no indication that valid results of quantitative psychometric assessment of PTSD symptom severity are required for a diagnosis of PTSD.  It is significant that the VA examiner determined that the only potential PTSD symptom that the Veteran had was occasional sleep disturbance.  Thus, the Board finds that problematic results of a test undertaken to measure the severity of PTSD symptoms, when only one potentially relevant symptom, occasional nightmares, has been identified and its severity described, does not negate the VA examiner's opinion that the Veteran did not demonstrate PTSD.  

The Board finds that the medical opinion rendered in December 2009 is credible because it is based on a thorough personal examination of the Veteran, consideration of his claimed in-service psychiatric symptoms, and review of all relevant and available treatment records.  The examiner offered a reasonable medical basis for his conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the opinion rendered in December 2009 by the VA examiner, that the Veteran does not have a diagnosis of PTSD, to be more probative than the diagnoses of PTSD rendered during the appellate period by VA treating professionals.  The VA examiner provided record of the Veteran's mental status examination and specifically addressed the Veteran's symptoms in relation to the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner opined that the Veteran did not have PTSD and provided rationale to support his opinion.  He reasoned that there was no evidence that the Veteran met any of the DSM-IV criteria for a diagnosis of PTSD in that the single potentially relevant symptom reported was sleep disturbance, which is one of the most ubiquitous psychiatric complaints.  The Board notes here that while Dr. S., in August 2003, reported that the Veteran showed all PTSD symptoms, his letter is completely silent for a description of such symptoms or discussion of whether PTSD, by DSM-IV criteria, was present.  The fact that the VA examiner, in December 2009, specifically discussed the Veteran's symptoms and the DSM-IV criteria and reconciled such with the PTSD diagnoses of record, renders his opinion more probative than the statements submitted by the VA treating professionals. 

The Veteran's attorney, in October 2010, asserted that VA had failed to properly consider the Veteran's August 2008 positive screening for PTSD.  The Board has considered the August 2008 notation, and has also considered the VA examiner's December 2009 opinion that such screening is not diagnostic of PTSD.  Even if the Board did not have the benefit of the VA examiner's December 2009 opinion, the Board finds that the record of such screening is silent for a diagnosis of PTSD. 

The Veteran's attorney, also in October 2010, asserted that VA has failed to properly consider the evidence demonstrating that the Veteran's VA treating professionals have opined that his PSTD is a result of an in-service APC incident.  The inquiries as to whether the Veteran was injured during service, and whether such injury resulted in PTSD, are not at issue.  The threshold inquiry in the current appeal is whether the Veteran indeed has PTSD.  As the Board has determined herein that the most probative evidence of record does not support the conclusion that the Veteran has PTSD, further inquiry as to any lay statements regarding an in-service APC incident or psychiatric symptoms, nexus opinions offered by the Veteran's VA treating professionals, or consideration of any unavailable unit records, is not required.  

To the extent that the Veteran, or his attorney, assert that the Veteran's lay statements serve as probative evidence of his diagnosis of PTSD, the Board finds that such statements are of little probative value.  The Board notes here that, as discussed above, in October 1983 the Veteran reported that he had been diagnosed with posttraumatic stress.  Such report pre-dates the Veteran's treatment records containing PTSD diagnoses many years later.  However, whether the Veteran's psychiatric symptoms warrant a diagnosis of a psychiatric disorder pursuant to specified criteria is a complex medical question and the Board finds that the Veteran is unable to opine as to such.  There is no evidence that the Veteran possesses the knowledge, skill, or training required to opine as to whether his psychiatric symptoms warrant a clinical diagnosis of PTSD.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

The Veteran's attorney, also in October 2010, asserted that there exists equipoise in the evidence of record regarding whether the Veteran has a diagnosis of PTSD, and the Veteran's claim should thus be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that there is no such equipoise.  The examiner, in December 2009, specifically opined that the Veteran did not have a diagnosis of PTSD, and described the ways in which the prior diagnoses of record were not sufficient.  To be clear, as discussed above, the Board finds that record of instances of VA treatment wherein a VA treating professional diagnosed the Veteran with PTSD are less probative than the December 2009 opinion of the VA examiner.  

In this case, based on the foregoing, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of PTSD.  As there is no evidence establishing a current diagnosis of PTSD, there cannot be a discussion as to whether there exists a nexus between service and PTSD.  Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran does not have a disability, as to PTSD, for which service connection can be granted, the claim must be denied by operation of law.




An Acquired Psychiatric Disorder

The first requirement for service connection has been met.  There is no dispute that the Veteran has an acquired psychiatric disorder, characterized as schizophrenia.  On VA examination in December 2009, the Veteran was diagnosed with chronic paranoid schizophrenia.  

The first question in this case arises from the second element, evidence of disease or injury in service.  Lay witnesses, such as the Veteran, are competent to describe what happened in service.  See 38 C.F.R. § 3.159 (2010).  On this point, the Board must resolve lay statements and conflicting medical evidence of record.  The Board finds that the most probative evidence of record indicates that there was no such disease or injury in service.

The Veteran asserts that his current acquired psychiatric disorder is related to service.  Specifically, he claims that he has continuously experienced auditory hallucinations from the time of his service to the present.  At the time of his October 1985 hearing before a Decision Review Officer (DRO), conducted for a claim no longer on appeal, he reported that he was hospitalized in Germany, during service, for his hallucinations and that he was advised that if he were to smoke hash, he needed to drink a cold beverage behind it.  In a July 1988 statement, the Veteran reported that he had a nervous breakdown during service and was treated with cold beverages.  During the current appellate period, however, it is clear that the Veteran now asserts that he was hit in the back of the head and/or back by the door of an APC during service, was possibly knocked unconscious for a brief time, and began to experience auditory hallucinations from that time to the present.

Service treatment records are completely silent for any psychiatric complaints.  There is no evidence of complaints related to being hit in the back of the head and/or back, being knocked unconscious for a brief time and hearing voices, smoking hash and requiring a cold beverage behind it, or having a nervous breakdown and being treated with cold beverages.  

Report of Medical Examination, dated in November 1973 and conducted for the purpose of separation from service, is silent for any psychiatric abnormality.  The Veteran signed a statement printed on the examination report asserting that he had no significant or interval history.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he specifically denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  

VA treatment records dated in September 1977, four years subsequent to separation from service, indicate that the Veteran was hospitalized for a psychotic episode.  The Veteran reported that he had never been hospitalized before for psychiatric reasons.  The Veteran was diagnosed with psychotic episode, etiology undetermined, rule out schizophrenia, rule out drug reaction; personalty disorder; intellectual functioning with the borderline range; and history of marijuana use.  

From September 1977 to the present time, numerous instances of psychiatric treatment are of record.  In October 1977, the Veteran reported hearing voices.  During numerous instances of psychiatric treatment dated from October 1977 to March 1978, the Veteran did not report that his symptoms began during service or report his claimed in-service psychiatric hospitalization.  In December 1981, he was diagnosed with chronic, probably paranoid, schizophrenia.  

In April 1986, he was diagnosed with a personality syndrome, mild, with depression; and chronic substance abuse.  In March 1990, he was diagnosed with manic depression, paranoid personality, and cocaine dependence.  VA treatment records dated in March 1982 indicate that the Veteran reported that he had a nervous breakdown during service.  VA treatment records dated in September 1983 indicate that the Veteran reported hearing voices for 10 years.  

Private treatment records maintained by the SSA, dated in November 1983, indicate that the Veteran reported that his first nervous breakdown was in 1978, and that he had no psychiatric treatment during service.  However, during such instance of treatment, he also reported that he had a nervous breakdown during service in 1972 or 1973, with auditory hallucinations.  Private treatment records maintained by the SSA, dated in March 1984, indicate that the Veteran reported problems with chronic depression during service, when he was injured in the back.

The Veteran is competent to state that during service he had a nervous breakdown and was treated with cold beverages, was advised to drink cold beverages after smoking hash to avoid hallucinating, and injured the back of his head and/or back in an APC incident and experienced a possible loss of consciousness and subsequent auditory hallucinations and depression.  The Veteran is competent to state that he has experienced such psychiatric symptoms continuously since the time of his separation from service to the present.  However, the Board does not find his contentions to be credible.  There is simply no probative evidence corroborating the assertions of the Veteran.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of a veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

At the time of the Veteran's November 1973 service separation examination, the examiner did not find any psychiatric abnormalities and the Veteran did not report any psychiatric symptoms.  The Veteran had the opportunity, at the time of his Report of Medical History upon separation from service, to report that he was hospitalized for a nervous breakdown, that he experienced auditory hallucinations and depression, or that he was hit in the back of the head and/or back and was potentially knocked unconsciousness.  In fact, he certified, by his signature on his Report of Medical Examination upon separation from service, that he had no interval history.  He specifically denied a history of depression at the time of his Report of Medical History upon separation from service.  

Further, the Veteran presented for VA psychiatric hospitalization in September 1977 and reported that such was his first psychiatric hospitalization.  There is no evidence that the Veteran presented for psychiatric hospitalization in 1977, with a history of psychiatric complaints dated from 1973, the year of his separation from service, to 1977, the year of his first post-service psychiatric hospitalization.  At the time of the Veteran's October 1985 DRO hearing, his representative reported that the Veteran's extensive medical background began with his 1977 VA hospitalization.  The Board notes here that the Veteran has reported that records from a private hospital dated immediately subsequent to his separation from service are unavailable.  However, of record are the statements of the Veteran's treatment provider, in September 1977, and his representative, in October 1985, that his first psychiatric hospitalization was in 1977.  

The first instance of record wherein the Veteran reported any in-service psychiatric complaints or treatment was made many years after separation, during treatment in March 1982, during the pendency of an appeal.  It is also significant that the record contains internal inconsistencies, both as to the Veteran's own assertions, as discussed above, and as to the conflicting medical evidence.  At the time of his November 1983 private treatment, discussed above, the Veteran contradicted his own report regarding his first nervous breakdown.  It is also significant that during the pendency of the current appeal, the Veteran has changed his assertions as to his claimed in-service psychiatric symptoms and treatment.  At the beginning of the current appellate period, the Veteran asserted entitlement to service connection for his psychiatric disability on the basis that he was treated with cold beverages for a nervous breakdown during service and was advised to drink cold beverages after smoking hash to prevent auditory hallucinations.  During the pendency of the appeal, the Veteran asserted entitlement to service connection on the basis that he was hit on the back of his head, had a possible loss of consciousness, and began to experience auditory hallucinations.  The Board finds that there is facial implausibility regarding the severity of the Veteran's claimed in-service symptoms and treatment.  The Board is unable to contemplate a scenario wherein the Veteran was treated for a nervous breakdown with cold drinks or was given advice as to how to use illegal substances to prevent hallucinations, and remained without abnormal psychiatric findings or history at the time of his separation from service.  As such, the Board finds that the Veteran's lay statements, as to the incurrence of in-service psychiatric symptoms and treatment, and continuous psychiatric symptoms from the time of separation from service to the present, are not credible and thus are of no probative value.  

The Board finds the absence of psychiatric complaints or treament until September 1977, four years subsequent to separation from service, as well the absence of complaint of in-service psychiatric symptoms or treatment for many years subsequent to separation from service, to be probative evidence against an in-service incurrence of the disease or injury.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Again, the Board finds that it is not the absence of contemporaneous medical evidence that weighs against the Veteran's claim; it is the fact that, despite numerous instances of post-service psychiatric treatment, the Veteran did not report an in-service psychiatric hospitalization or psychiatric symptoms until many years after service, in connection with a claim for benefits.  

The Veteran's brother submitted a statement dated in February 2008.  He reported that prior to the Veteran's military service, the Veteran was a normal person and that whatever happened to him in the military changed him.  The Veteran's brother reported that the Veteran used to be a fun-loving, out-going, partying-type of person who liked to dress up, go out with friends, and spend time with girls.  The Veteran's brother reported that after the Veteran's military service he was a totally different person and that he heard voices and didn't care about his personal hygiene.  He reported that the Veteran would sometimes go into other people's yards and just stare and that the Veteran was afraid that someone was going to hurt him. 

The Veteran's brother is competent to report that he perceived the Veteran to be a different person than the person that he knew prior to the Veteran's military service.  There is no evidence that the Veteran's brother is not credible.  However, the brother's statement only asserts that subsequent to service, the Veteran acted differently.  The Board does not argue the point that the Veteran has had serious psychiatric issues subsequent to service, as the evidence demonstrates a number of instances of psychiatric hospitalization, a diagnosis of schizophrenia, and considerable drug abuse and treatment.  The brother's statement does not speak to any in-service psychiatric complaints or symptoms and does not speak to the 1977 psychiatric hospitalization, four years after separation from service.  In essence, the brother's statement does not speak to the period dated from the time of the Veteran's separation from service to the time of his first post-service hospitalization.  The brother's statement, written in 2008, 35 years after the Veteran's separation from service and 31 years after the Veteran's first psychiatric hospitalization and subsequent diagnosis of schizophrenia with considerable mental health treatment, does not serve as lay evidence of the etiology or onset of the Veteran's acquired psychiatric disability; evidence that the Veteran incurred such, or symptoms thereof, during service; or evidence that the Veteran has experienced such, or symptoms thereof, continuously since the time of his separation from service.  Thus, the Board finds that the statement of the Veteran's brother has little probative value.  

Based on the forgoing, the Board finds that there is no probative evidence that the Veteran had a nervous breakdown and was treated with cold beverages, advised to drink cold beverages after smoking hash to avoid hallucinating, or injured the back of his head and/or back in an APC incident and experienced a possible loss of consciousness and subsequent depression and auditory hallucinations, during service, or that he experienced psychiatric symptoms continuously since the time of his separation from service to the present. 

Assuming arguendo that there was probative evidence of in-service psychiatric complaints or symptoms, the Board turns to a discussion of the evidence regarding a possible causal relationship between the Veteran's current acquired psychiatric disorder and his service.

As to the third requirement of service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the most probative evidence of record indicates that there is no such nexus.  

An April 2003 notation in the Veteran's VA treatment records indicates that he suffered from nightmares of being run over by a tank.  VA treatment records dated in May 2003 indicate that the treating professional reported that the Veteran developed schizophrenia while in the Army.  VA treatment records dated in August 2003 indicate that Dr. S. reported that the Veteran's schizophrenia apparently began during service, in Germany.  In a June 2004 letter from Dr. M., he reported that the Veteran was hit in the head during service and has been hearing voices since.  VA treatment records dated in May 2005 indicate that the Veteran reported that he had experienced auditory hallucinations since his APC incident.  VA treatment records dated in June 2005 indicate that the Veteran reported that he had suicidal thoughts since 1972, when he was hit by the door of an APC.  VA treatment records dated in September 2006 indicate that the Veteran reported that he was hit in the head during service and experienced subsequent auditory hallucinations and was treated with over-the-counter medication.  VA treatment records dated in January 2009 indicate that the treatment professional reported that the Veteran's history indicates that his symptoms, auditory hallucinations, began in the military.

The Veteran underwent VA examination in December 2009.  At that time, the examiner noted the Veteran's non-psychiatric illnesses, injuries, and hospitalizations.  He noted the Veteran's psychiatric treatment for schizophrenia and drug abuse dated from 1977 to the present.  The examiner noted the Veteran's fair treatment result with anti-psychotic medication and therapy.  The Veteran complained that experienced auditory hallucinations and engaged in active dialogue with such.  He reported that he was fearful of some of his family members, and reported ideas of reference in that he experienced personalized messages coming from the television and radio.  The Veteran denied family problems prior to the military, and reported that a great-uncle suffered from schizophrenia.  He denied legal problems or behavioral disturbances prior to the military.  He reported that he was very sociable and dated women prior to the military. He reported that he was brilliant, and that he changed schools because he was attacked.  He reported that he dropped out of school, without adequate explanation as to why beyond that of he had the opportunity to work on the docks and make money, received a general equivalency diploma, and attended some college.  The examiner noted, however, that the Veteran's military records reported that he was "slow."  The Veteran reported using morphine, heroin, hash, LSD, and possibly amphetamines, and reported that he went to jail on drug charges.  The Veteran also reported that he had been arrested on a couple of occasions for breaking and entering, due to hearing voices and being on drugs.  The Veteran reported that he was hit on the back of his head and/or back during military service, with a possible brief period of unconsciousness.  He reported that subsequent to such event, he began to hear voices.  Subsequent to review of the claims file and mental status examination, the examiner diagnosed the Veteran with chronic paranoid schizophrenia.  

In December 2009, the VA examiner reported that there was relatively little question as to whether the Veteran was diagnosed with schizophrenia for quite some time, based upon his persistent auditory hallucinations, with related and somewhat circumscribed delusional belief system and ideas of reference.  The examiner noted that while the Veteran's initial psychiatric hospitalization was in 1977, several years subsequent to his separation from service, he claimed that he experienced psychiatric symptoms, the auditory hallucinations, during service.  The examiner noted that some treatment professionals have questioned whether the Veteran's psychosis was drug-related.  The examiner noted that the Veteran acknowledges poly-drug use during service, including LSD and possibly amphetamines, which have been known to precipitate psychotic states.  The examiner reported that it is also known that schizophrenia has a strong genetic component and that the Veteran acknowledges at least one blood relative that he believed had schizophrenia.  The examiner concluded that it would be difficult to ascribe the Veteran's schizophrenia to any particular etiology.

Based on the fact that the VA examiner, in December 2009, was unable to render an opinion as to whether the Veteran's schizophrenia, or his depression, had its onset during service or within one year of separation from service, the Board, in November 2010, sought an opinion from a medical specialist from the VHA.  

The Veteran's attorney, in her October 2010 statement, asserted that the VA examiner, in December 2009, offered a speculative opinion, and argued that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As discussed above, the VA examiner opined that it would be difficult to ascribe the Veteran's schizophrenia to any particular etiology.  In essence, he did not offer a speculative opinion, he offered no opinion.  Based on such, the Board sought an opinion from a medical specialist.  

The VHA opinion was received in January 2011.  The specialist opined that it was not as least as likely as not that any psychiatric disorder had its onset during service, or that any psychiatric disorder was manifest to a compensable degree within one year of separation from service.  The specialist provided a recitation of the Veteran's in-service medical history and first post-service psychiatric treatment.  He reasoned that there was no evidence that the Veteran complained of symptoms suggestive of any psychiatric disorder during service.

In January 2011, the specialist provided a recitation of record of the Veteran's 1977 psychiatric hospitalization.  He noted that such hospitalization was described as the Veteran's first known psychiatric episode.  He noted that the Veteran was discharged and diagnosed with psychotic episode, etiology undetermined; rule out schizophrenia, rule out drug reaction; personality disorder; intellectual functioning within the borderline range; and history of marijuana use.  The specialist concluded that, as the Veteran's psychiatric hospitalization took place in 1977, four years subsequent to separation from service, such did not fall within the one year from service.  

The Veteran's attorney asserts, in her May 2011 statement, that the specialist's opinion is inadequate on the basis that he did not acknowledge that many of the Veteran's service treatment records are missing.  However, the Board finds that such is not the case.  As discussed above, there is no indication that the Veteran's service treatment records currently associated with the claims file are incomplete.  There has been no finding by any government agency that the Veteran's service treatment records are unavailable.  It appears that the Veteran's private attorney is confusing the Veteran's service treatment records with his unit records.  The Board, as discussed above, has considered that the Veteran's unit records have been deemed unavailable.  Despite any loss of unit records, it is significant that the Veteran, by his signature at the time of his November 1973 service separation examination and history, specifically denied any interval history, and specifically denied any psychiatric symptoms. 

The Veteran's attorney also asserts, in her May 2011 statement, that the specialist's opinion is inadequate on the basis that he did not acknowledge the treating professional's 1977 opinion that the etiology of the Veteran's psychosis at that time was undetermined.  However, the Board finds that such is not the case.  The specialist included a recitation of the record of treatment dated in September 1977.  In such recitation he noted that the treating professional, at that time, opined that the etiology of the Veteran's psychosis was undetermined.  The fact that a treating professional, in 1977, could not opine as to the etiology of a condition with which he was presented, does not render any subsequent examiner unable to offer a medical opinion regarding a condition with which he or she is presented more than 30 years later.  The specialist was not asked to opine as to the etiology of the Veteran's psychosis as diagnosed in September 1977, four years subsequent to service.  The specialist was asked by the Board to opine as to whether any acquired psychiatric disorder was incurred during service or manifest to a compensable degree within one year of separation from service.  The specialist, based upon his review of the claims file, specifically, records dated during service and thereafter, rendered negative opinions.  

The Veteran's attorney also asserts, in her May 2011 statement, that the specialist's opinion is inadequate on the basis that he did not account for the Veteran's statements of continuity of symptomatology and was based solely on review of the Veteran's treatment records.  However, the Board finds that such is not the case.  While the Court indicated in Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), that the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by a veteran, the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006), that reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of a veteran as lacking credibility.  In the present case, the Board has determined that the Veteran's statements, as to both the incurrence of in-service psychiatric symptoms, as well as continuous psychiatric symptoms from the time of his separation from service to the present, are not credible.  Thus, consideration of evidence the Board has deemed not credible is not required by the specialist to render an adequate opinion.

The Board finds that the medical opinion rendered in January 2011 is credible because it is based on review of all relevant and available treatment records, the specialist adequately answered the specific questions posed by the Board, and offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the opinion rendered in January 2011, by the VHA specialist, is more probative than the statements of the Veteran's treating professionals rendered during the appellate period.  As discussed above, the Veteran's treating professionals have reported that the Veteran's schizophrenia began during service, or that he experienced psychiatric symptoms during service.  No treating professional expanded upon such conclusion, providing rationale as to why such conclusion was made.  There is no evidence that any of the Veteran's treating providers reviewed the Veteran's claims file, specifically to include his service treatment records and record of post-service psychiatric complaints.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, it is significant that the treating professional's opinions appear to be based upon the Veteran's report that he began to experience psychiatric symptoms during service.  As discussed above, the Board has determined that the Veteran's lay statements regarding his in-service psychiatric symptoms or treatment or continuous psychiatric complaints from the time of his separation from service to the present to be not credible.  Coburn, at 427, 432.  Thus, there is no indication that the Veteran's treating professionals based their opinions on evidence beyond that of the Veteran's lay statements, and as the Board has determined such statements to be not credible, the opinions of the Veteran's VA treating professionals as to the onset of his acquired psychiatric disorder have little probative value.  
 
Service connection may be granted when all the evidence establishes a nexus between service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the most probative evidence of record does not establish a nexus between the Veteran's period of service and his current acquired psychiatric disorder, characterized as schizophrenia, service connection for the same is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current acquired psychiatric disorder is related to service.  While he is competent to testify as to his psychiatric symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between service and his current acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the United States Court of Appeals for the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the onset of the Veteran's acquired psychiatric disorder, characterized as schizophrenia, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his service and acquired psychiatric disorder to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Therefore, the Board finds that the probative value of the January 2011 VHA opinion outweighs the probative value of the Veteran's statements as to whether his current acquired psychiatric disorder is related to service.  

The Veteran's attorney, in October 2010, asserted that there exists equipoise in the evidence of record regarding whether the Veteran's schizophrenia is related to his service, and the Veteran's claim should thus be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that there is no such equipoise.  As discussed at length above, there is no probative evidence that the Veteran incurred psychiatric symptoms or treatment during service or experienced psychiatric symptoms consistently from the time of his separation from service to the present, and there is no probative evidence that his acquired psychiatric disorder is related to service or was manifest to a compensable degree within one year of separation from service.  

In this case, service connection is not warranted on a direct basis.  The most probative evidence of record does not establish that the Veteran's current psychiatric disorder, characterized as schizophrenia, was incurred in or aggravated by his service, or any incident therein, or that he experienced continuous psychiatric symptoms from the time of his separation from service to the present. Additionally, although the Veteran's current acquired psychiatric disorder is a condition for which presumptive service connection may be granted, as such has been diagnosed to include schizophrenia, there is no evidence that such manifested to a compensable degree within one year following active service.  Thus, service connection is not warranted on a presumptive basis.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, characterized as schizophrenia, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

The first requirement for service connection has been met.  There is no dispute that the Veteran has a back disorder.  On VA examination in December 2009, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and left sacroiliac joint.  

The first question in this case arises from the second element, evidence of disease or injury in service.  Lay witnesses, such as the Veteran, are competent to describe what happened in service.  See 38 C.F.R. § 3.159 (2010).  On this point, the Board must resolve lay statements and conflicting medical evidence of record.  The Board finds that the most probative evidence of record indicates that there was no such disease or injury in service.

The Veteran asserts that his current back disorder is related to his claimed in-service injury wherein the heavy door of a military vehicle struck him on the back of the head and/or back, causing him to fall and possibly loose consciousness for a short time.  The Veteran asserts that he has experienced back pain from the time of his claimed in-service injury to the present.

In communication sent to the RO from the Veteran in September 1992, the Veteran inquired as to whether there was evidence that he was knocked down by a tank, thereby causing his current back problem.  At the time of his June 2004 hearing before a Decision Review Officer (DRO), the Veteran reported that he was wiping off the tailgate while pulling maintenance on the track and the door came down and hit him in the back of the head and back and he was knocked into the snow.  The Veteran reported that such incident occurred some time between January 1973 and March 1973.  

Service treatment records dated in June 1973 indicate that the Veteran complained of back pain.  He was diagnosed with back strain and referred to the dispensary.  A notation recording the instance of treatment at the dispensary on that same day indicates that there was no sign of pain when put through twisting or bending motions, and no pain or tenderness when pressure was applied to the back.  No diagnosis was rendered subsequent to such physical examination.  

Service treatment records dated in August 1973 indicate that the Veteran complained of back pain.  Physical examination revealed no abnormalities and good range of motion.  The examiner noted that the Veteran was able to exercise, without radiation, pain, or numbness.  No diagnosis was rendered.  

The Veteran's service treatment records are silent for report of any back trauma, periods of unconsciousness, or being hit by the door of an APC.  Report of Medical Examination, dated in November 1973 and conducted for the purpose of separation from service, is silent for any abnormality of the spine.  The Veteran signed a statement printed on the examination report asserting that he had no significant or interval history.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he denied a history of recurrent back pain and bone, joint, or other deformity.  

The Board notes that the Veteran's attorney, in a letter dated in June 2009, included a number of citations regarding chronic conditions during service.  Thus, it appears that she asserts that the Veteran incurred a chronic back disorder during service and is thus entitled to service connection for the same.  As discussed above, the Veteran was seen on two occasions in the summer of 1973 for complaints of back pain, without clinical findings or diagnoses, subsequent to physical examination, of a chronic back disorder.  Also as discussed above, the Veteran's service separation examination, including his reported history, is silent for clinical findings or report of a back disorder.  Thus, the Board finds no evidence on which to base the conclusion that there exists a combination of manifestations sufficient to identify a disease entity as to the Veteran's back during service.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). 

At the time of the Veteran's DRO hearing in October 1985, conducted for a claim no longer on appeal, he described hospitalization and treatment for psychiatric issues during service, as well as current musculoskeletal difficulties related to a gunshot wound.  At the time of the DRO hearing, the Veteran did not report an accident involving military equipment or in-service musculoskeletal injuries of any kind.  

VA treatment records dated in November 1980 indicate that the Veteran's physical examination was silent for any abnormalities.  During VA treatment in January 1983, the Veteran reported that he was involved in a motor vehicle accident and had neck, back, arm, and leg pain.  VA treatment records dated in March 1990 indicate that the Veteran complained of right lumbar pain for one and one-half days, without known trauma.  At that time, physical examination was normal and the Veteran was diagnosed with muscle soreness.  In November 1990, the Veteran sought VA treatment for leg pain and physical examination at that time was silent for any orthopedic problems.  During VA psychiatric evaluation in April 1991, the Veteran reported that he had an in-service back injury and subsequent back pain.  In May 1992, x-ray examination revealed stable appearance of the lumbar spine with possible scaroilitis involving the left sacroiliac joint.  VA treatment records dated from 2008 to the present indicate that the Veteran complained of back pain and reported that he incurred such during service in an APC incident and that such pain had been present since that time. 

Although the Veteran is competent to state that during service he was hit on the back of the head and/or back and has experienced continuous back pain since such time to the present, the Board does not find his contentions to be credible.  There is simply no probative evidence corroborating the assertions of the Veteran.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of a veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

At the time of the Veteran's November 1973 service separation examination, the examiner did not find any abnormalities as to the spine or musculoskeletal system and the Veteran did not report any symptoms of injuries to his back and specifically reported that he had no significant or interval history.  He specifically denied a history of recurrent back pain.  During in-service treatment for back complaints, the Veteran did not report injury or trauma.  Such is significant, as the issue here is not that the Veteran's service treatment records are silent for complaints of a traumatic back injury, the service treatment records contain evidence that such injury did not occur.  The Veteran had the opportunity, on two instances of in-service treatment for his back complaints, and at the time of his Report of Medical History upon separation from service to report a traumatic back injury, or any injury.  In fact, he certified, by his signature on his Report of Medical Examination upon separation from service that he had no interval history.  

Further, the Veteran presented without musculoskeletal complaints during instances of post-service treatment until January 1983, subsequent to a motor vehicle accident.  The first instance of record wherein the Veteran reported any in-service injury or trauma related to his back was made many years after separation from service, in April 1991.  As such, the Board finds that the Veteran's lay statements are not credible and thus are of no probative value.  

The Veteran's brother submitted a statement dated in February 2008.  He reported that prior to the Veteran's service he and the Veteran would work together and that after the Veteran's service, the Veteran would complain about his back when his brother tried to get him to go to work. 

The Board notes that the Veteran's brother is competent to report that the Veteran complained of back pain after service when he was urged to go to work.  There is no evidence that the Veteran's brother is not credible.  However, the brother's statement only asserts that subsequent to service, the Veteran complained of back pain when urged to go to work.  The brother's statement does not speak to any in-service back injury and does not speak to the Veteran's post-service gunshot wound or motor vehicle accident and subsequent musculoskeletal complaints and their impact on the Veteran's desire to work subsequent to service.  The brother's statement does not speak to any back complaints dated from the time of the Veteran's separation from service to the time of his January 1983 motor vehicle accident.  In essence, the brother's statement does not serve as lay evidence of the etiology or onset of the Veteran's back disability, evidence that the Veteran incurred a back injury during service, or evidence that the Veteran has experienced continuous back pain from the time of his separation from service to the present.  Thus, the statement of the Veteran's brother has little probative value.  

The Board finds the absence of complaint of back pain, unrelated to his 1983 motor vehicle accident, for many years after service to be more probative evidence against an in-service incurrence of the disease or injury.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Again, the Board finds that it is not the absence of contemporaneous medical evidence that weighs against the Veteran's claim; it is the fact that, despite numerous instances of post-service treatment, the Veteran did not report an in-service back injury or complain of back pain until many years after service.  

Based on the forgoing, the Board finds that there is no probative evidence that the Veteran was involved in an accident during service wherein he was hit on the back of the head and/or back by the heavy door of a military vehicle, or that he otherwise incurred injury to his back or experienced continuous back pain from the time of his separation from service to the present. 

Assuming arguendo, that there was probative evidence of an in-service back injury, the Board turns to a discussion of the evidence regarding a possible causal relationship between the Veteran's current back disorder and his service.

As to the third requirement of service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the most probative evidence of record indicates that there is no such nexus.  

VA treatment psychiatry records dated in September 2004 indicate that the Veteran was hit during service by an APC door and had resultant chronic neck and back pain.  VA treatment records dated in February 2008 indicate that the Veteran presented with an old injury of the low back.  VA treatment records dated in March 2008 indicate that the Veteran was seen for low back pain, status-post trauma.  VA treatment records dated in July 2008 indicate that the Veteran reported low back pain since 1972 when an APC door fell on him.  Additional VA treatment records dated in July 2008 indicate that the Veteran reported low back pain, status-post injury, for 32 years.  
The Veteran underwent VA examination in December 2009.  At that time, the Veteran reported that he was hit on the back by a track door in 1972 and that he experienced progressively worse back pain since.  Subsequent to review of recent x-ray examination results revealing mild degenerative changes in the lumbar spine with some arthritic changes of the left sacroiliac joint and physical examination, the Veteran was diagnosed with the same.  The examiner did not offer an opinion as to the relationship between the Veteran's current back disorder and his period of service, including consideration of the claimed APC incident, at that time. 

The examiner who conducted the Veteran's December 2009 VA examination submitted an addendum to his examination report, dated in February 2010.  Subsequent to review of the Veteran's service and VA treatment records, the examiner opined that it was less likely than not that the Veteran's back disorder was caused by a truck door hitting him in 1973.  The examiner reasoned that there were no records to show that the Veteran had continued to complain of low back caused by a truck door hitting him in the back in 1973 until many years after separation from service.  The examiner reported that the Veteran's spurring of the lumbar spine shown on x-ray examination can happen with age.  The examiner reported that without record of continuous medical visits to show back pain, one cannot conclude that the Veteran's present back disorder is related to the truck accident. 

At the time of the examiner's February 2010 addendum, he noted that he had reviewed the Veteran's service and VA treatment records, and did not review his private treatment records.  Review of the Veteran's claims file reveals that there are no private treatment records reflecting complaints or treatment related to the back.  While the Veteran's May 2008 magnetic resonance imaging (MRI) appears to have been conducted by a private facility, report of such MRI was entered into the Veteran's VA treatment records.  Thus, the Board finds that review of the Veteran's private treatment records, reflecting treatment for conditions other than his back, is not required in the present case, as to the issue of entitlement to service connection for a back disorder.  

The Board notes here that the Veteran's attorney asserts, in her October 2010 statement, that the VA examination, including the December 2009 report of physical examination and subsequent February 2010 addendum, is inadequate and requires remand for compliance with the Board's instructions on the basis that the examiner did not review the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the Veteran's attorney asserted that the examiner, at the time of his February 2010 addendum, noted that the claims file and medical records were requested but not available.  She asserts that the Veteran's service treatment records were the only treatment records reviewed by the examiner.  A careful review of the December 2009 VA examination report and February 2010 addendum demonstrates that the Veteran's attorney is incorrect in her assertions.  The examiner, at the time of the December 2009 VA examination, reported that the claims file and treatment records were requested but not available.  Such report is not included in the February 2010 addendum, as the Veteran's attorney asserts.  In fact, at the time of the February 2010 addendum, the examiner noted that he reviewed the Veteran's service treatment records and VA records.  He reported that he did not review the Veteran's private treatment records.  As discussed above, the Board has found that the Veteran's private treatment records associated with the claims file are not relevant to the present appeal, as to the issue of entitlement to service connection for a back disorder.  

As such, it is clear to the Board that the examiner, in February 2010, had the evidence relevant in the present appeal.  It is unclear if the examiner, when he reported that he reviewed the Veteran's VA records, meant that he reviewed the claims file, including the Veteran's VA treatment records, or simply his VA treatment records.  However, it is clear to the Board that the examiner reviewed evidence of the Veteran's lay statements regarding his claimed in-service APC incident, his lay statements regarding continuity of symptomatology, his service treatment records, and his VA treatment records.  As such records are the very records contained in the claims file; it is clear that that the examiner conducted an adequate review of the relevant evidence in the present appeal prior to his February 2010 addendum, and no additional remand is required.  

The Board also notes that the Veteran's attorney asserts, in her October 2010 statement, that the examiner incorrectly assigned the date to the Veteran's first complaints of post-service back pain as 2003 while the record indicates such was in December 1991.  In this regard, the claims file before the Board contains six volumes and hundreds of pages of medical records.  The Board has found record of complaints of back pain in 1983, related to the Veteran's motor vehicle accident, the examiner found the first record of back pain in 2003, and the Veteran's attorney found the first record of complaints of back pain in 1991.  There exits an inconsistency as to the assertions of the precise date of the first instance of post-service back complaints.  Such inconsistency does not render the assertions of the Board, the VA examiner, or the Veteran's attorney, invalid.  In fact, the Board's determination that the first evidence of post-service complaints of back pain were dated in 1983 pre-dates the Veteran's attorney's assertion that such evidence is dated in 1991.  Thus, the Veteran, by the Board's determination, receives the benefit of evidence dated closer in time to his separation from service.  In sum, the Board finds that the evidence of record is clearly silent for post-service complaints of back pain for many years after separation from service, despite argument as to the precise date of such complaints.

The Board finds that the medical opinion rendered in February 2010 is credible because it is based on a thorough personal examination of the Veteran, consideration of his claimed in-service injury, and review of all relevant and available treatment records.  The examiner offered a reasonable medical basis for his conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the VA opinion rendered in December 2009 is more probative than the statements of the Veteran's treating professionals rendered during the appellate period.  As discussed above, it appears that the Veteran's treating professionals have reported the Veteran's history as low back pain, status-post trauma.  His treating professionals noted, correctly, that the Veteran demonstrated back pain began during service.  No treating professional expanded upon any conclusions, or reports, indicating that the Veteran's current back disorder is related to service, providing rationale as to why any such conclusion was made.  There is no evidence that any of the Veteran's treating providers reviewed the Veteran's claims file, specifically to include record of post-service musculoskeletal complaints.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, it is significant that the treating professional's opinions as to the etiology of the Veteran's current back disorder, to the extent that such reports contained in the treatment records serve as nexus opinions, appear to be based upon the Veteran's report that he began to experience low back pain subsequent to an in-service APC incident.  As discussed above, the Board has determined that the Veteran's lay statements regarding his claimed in-service APC incident or continuous back complaints from the time of his separation from service to the present to be not credible.  Coburn, at 427, 432.  Thus, there is no indication that the Veteran's treating professionals based their opinions on evidence beyond that of the Veteran's lay statements, and as the Board has determined such statements to be not credible, the opinions of the Veteran's VA treating professionals as to the onset of his back disability have little probative value.  

Service connection may be granted when all the evidence establishes a nexus between service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the most probative evidence of record does not establish a nexus between the Veteran's period of service and his current back disorder, service connection for the same is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current back disability is related to service.  While he is competent to testify as to his musculoskeletal symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between service and his back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the United States Court of Appeals for the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the onset of the Veteran's back disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his service and back disorder to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Therefore, the Board finds that the December 2009 VA opinion is of more probative value than the Veteran's statements as to the relationship between service and his current back disorder.  

In this case, service connection is not warranted on a direct basis.  The most probative evidence of record does not establish that the Veteran's current back disorder was incurred in or aggravated by his service, or any incident therein, or that he experienced continuous back pain from the time of separation from service to the present.  Additionally, although the Veteran's current back disorder is a condition for which presumptive service connection may be granted, as such has been diagnosed to include arthritis, there is no evidence that such manifested to a compensable degree within one year following active service.  Thus, service connection is not warranted on a presumptive basis.










(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, the claim must be denied.  38 U.S.C.A.    § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, characterized as schizophrenia, is denied.

Service connection for a back disorder is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


